UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2534



JANET L. THOMPSON,

                                              Plaintiff - Appellant,

          versus


WEST VIRGINIA SUPREME COURT OF APPEALS; CAROL
FOUTY; KANAWHA COUNTY, Magistrate Court;
ROBERT H. SLACK; JAMES M. ALBERT; ARTHUR G.
ANGUST; BARBARA ALLEN; JIMMY THAXTON; WILLIAM
E. MURRAY; CHRIS WORKMAN; JANICE ISAACS;
BRENDA RICHARDS; JUDY BLAKER,

                                           Defendants - Appellees,

          and


ADMINISTRATIVE OFFICE OF THE SUPREME COURT OF
APPEALS OF WEST VIRGINIA,

                                                          Defendant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-02-353-2)


Submitted:   February 24, 2005             Decided:    March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Janet L. Thompson, Appellant Pro Se. John M. Hedges, Teresa Jean
Lyons, BYRNE & HEDGES, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Janet L. Thompson appeals the district court’s order

adopting the magistrate judge’s recommendation and dismissing her

Title VII claim and granting immunity with respect to her 42 U.S.C.

§§ 1981, 1983 (2000) claims.   We have reviewed the record and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Thompson v. West Virginia Supreme Court of

Appeals, No. CA-02-353-2 (S.D.W. Va. Dec. 6, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -